J-S43019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

OLIVER MACKLIN

                            Appellant                    No. 2962 EDA 2014


                  Appeal from the PCRA Order October 3, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1003171-1985


BEFORE: GANTMAN, P.J., PANELLA, J., and OLSON, J.

JUDGMENT ORDER BY PANELLA, J.:                            FILED JULY 29, 2015

        Appellant, Oliver Macklin, appeals pro se from the order entered

October 3, 2014, in the Court of Common Pleas of Philadelphia County,

which dismissed his serial PCRA1 petition. We affirm.

        On April 28, 1986, a jury convicted Macklin of murder of the second

degree and criminal conspiracy.           On September 24, 1986, the trial court

sentenced Macklin to life imprisonment. This Court affirmed the judgment of

sentence on September 1, 1988, and the Pennsylvania Supreme Court

denied allocatur on March 30, 1989. Commonwealth v. Macklin, 549 A.2d

1341 (Pa. Super. 1988) (unpublished memorandum), appeal denied, 558

A.2d 531 (Pa. 1989).         Macklin thereafter filed four PCRA petitions, all of

____________________________________________


1
    Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546.
J-S43019-15



which were denied in the court below and affirmed by this Court appeal. On

July 29, 2013, Macklin filed the instant PCRA petition, styled as a petition for

writ of habeas corpus.      On August 12, 2014, the PCRA court issued

Pa.R.Crim.P. 907 notice; Macklin filed a response on August 25, 2014. On

October 3, 2014, the court dismissed Macklin’s petition as untimely.       This

timely appeal followed.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final at the

conclusion of direct review or at the expiration of time for seeking review. 42

Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the PCRA’s

timeliness provisions allow for very limited circumstances under which the

late filing of a petition will be excused. See 42 Pa.C.S.A. § 9545(b)(1). A

petitioner asserting a timeliness exception must file a petition within 60 days

of the date the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(2).

      Instantly, although styled as a “habeas corpus petition,” Macklin’s

claim is cognizable under the PCRA. See Commonwealth v. Concordia, 97

A.3d 366 (Pa. Super. 2014) (stating challenge to legality of sentence is

cognizable under PCRA). Therefore, the PCRA court properly treated

Macklin’s petition as a serial PCRA petition subject to the PCRA’s time

restrictions. See 42 Pa.C.S.A. § 9542 (stating PCRA shall be sole means of

obtaining collateral relief and encompasses all other common law and

                                     -2-
J-S43019-15



statutory remedies for same purpose); Commonwealth v. Deaner, 779

A.2d 578 (Pa. Super. 2001) (stating any collateral petition raising issues

with respect to remedies offered under PCRA will be considered PCRA

petition). Macklin’s judgment of sentence became final on May 29, 1989, 60

days after our Supreme Court denied allowance of appeal and the time

expired for filing a petition for writ of certiorari with the United States

Supreme Court. See 42 PA.CONS.STAT.ANN. § 9545(b)(3); U.S.Sup.Ct.R. 13.

Macklin filed the current PCRA petition on July 29, 2013, more than 24 years

after his judgment of sentence became final. Thus, Macklin’s petition is

patently untimely. See 42 Pa.C.S.A. § 9545(b)(1). Although Macklin

purports to plead and prove the after-discovered facts exception to the

PCRA’s time restrictions under Section 9545(b)(1)(ii), his argument is

nonsensical. Thus, the court properly dismissed the petition as time-barred.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2015




                                    -3-